[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 00-1209

                      MICHAEL S. EMANUEL,

                     Plaintiff, Appellant,

                QUALITY DISCOUNT MARKET, CORP.,

                          Plaintiff,

                              v.

                SMALL BUSINESS ADMINISTRATION,

                     Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF NEW HAMPSHIRE

     [Hon. Joseph A. DiClerico, Jr., U.S. District Judge]


                            Before

                     Torruella, Chief Judge,
                Campbell, Senior Circuit Judge,
                   and Lipez, Circuit Judge.



     Michael S. Emanuel on brief pro se.
     Nancy Ankers White, Special Assistant Attorney General, and
Wendy C. Weber, Counsel, Department of Correction, on brief for
appellee.
                                 April 9, 2001



             Per Curiam. After carefully considering the briefs

and    record    on    appeal,     we    affirm   substantially          for   the

reasons developed in the district court.                       We add only the

following.

             Mr. Emanuel argues on appeal that the district

court improperly dismissed Quality’s claim for breach of a

duty    to   foreclose     in    a    commercially       reasonable      manner.

Although we express no opinion about the existence of such

a cause of action, since we have already dismissed the

corporation’s appeal, the claim is not before us.

             The appellant also argues that the court erred in

refusing to allow him to represent Quality, and may intend

to suggest that the court erred in dismissing a claim he

held as guarantor.              Below, Appellant raised the issues

belatedly and the court finally dismissed the action for

failure to prosecute without considering them.                         The court

found that, despite numerous extensions and warnings, the

appellant repeatedly failed to meet deadlines.                    The case was

nearly three years old, but presented no discernable claim.

Under    the    circumstances,          the    court     did   not     abuse   its

considerable          discretion        in    dismissing,      nor     does    the

appellant       present    any       argument     that    it    did.      John’s
Insulation, Inc. v. L. Addison and Associates, Inc., 156

F.3d 101 (1st Cir. 1998).

         Appellant raises no other issue on appeal that was

properly presented below.    Hernandez-Hernandez v.   United

States, 904 F.2d 758, 763 (1st Cir. 1990)(arguments may not

be presented for the first time on appeal).

         Affirmed.   Loc. R. 27(c).




                            -3-